t c summary opinion united_states tax_court phillip scot sutton and lisa marie sutton petitioners v commissioner of internal revenue respondent docket no 14369-11s filed date phillip scot sutton pro_se craig a ashford for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax continued to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure in petitioners’ federal_income_tax for after concessions the sole issue for decision is whether petitioners are entitled to a capital or ordinary_loss deduction on the abandonment of an option to purchase real_property background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in california lisa marie sutton is a party to this proceeding only by virtue of having filed a joint_return with her husband continued court rules_of_practice and procedure all amounts are rounded to the nearest dollar respondent concedes that petitioners are entitled to deduct on schedule c profit or loss from business travel_expenses of dollar_figure car and truck expenses of dollar_figure and other expenses apart from the loss at issue of dollar_figure for respondent also concedes the accuracy-related_penalty the other adjustments in the notice_of_deficiency are computational in phillip scot sutton petitioner received a master’s degree in business administration with a concentration in finance and real_estate in he accepted employment as the general manager of the jon gibson co gibson a real_estate developer in california his duties included purchasing and developing real_property for gibson and managing real_property that had already been developed by gibson he was compensated as an employee whose wages were reported on form_w-2 wage and tax statement in petitioner formed sutton enterprises llc sutton llc with the intent to purchase and develop real_property part time for his own account that same year he purchased a dilapidated property which he intended to fix up and flip for a profit he continued to work for gibson but began receiving compensation in two separate capacities he was compensated as an employee for managing gibson’s existing properties and as an independent_contractor through sutton llc for purchasing and developing new properties for gibson gibson provided him with a form_w-2 for work he performed as an employee and a form 1099-misc miscellaneous income for work he performed as an independent_contractor in petitioner purchased five additional properties for his own account two of the properties were dilapidated properties similar to the property he had purchased in the other three properties were purchased as rentals or as investments petitioner improved the dilapidated properties and listed them for sale with several real_estate firms but was unable to find any buyers on account of the economic downturn in early petitioner received a california real_estate license on date he entered into a residential purchase agreement option to purchase real_property in el dorado hills california el dorado hills property for dollar_figure million the option contract as amended on date provided that petitioner would make an initial deposit of dollar_figure into an escrow account on or before date and make additional monthly deposits of dollar_figure beginning on date until the escrow closed it further provided that the period of time between and close of escrow is given to the buyer in order to develop the property for its highest_and_best_use as determined by buyer the parties stipulated that the option is an option to purchase real_property the el dorado hills property is also referred to as the bass lake property in the record the deposits were not refundable but they would be applied toward the purchase_price if the escrow closed petitioner spent approximately hours per week working on the el dorado hills property the work included searching for partners and investors and vetting investigating and developing the property however on account of the economic downturn he was unsuccessful in his efforts on date he signed a release of contract abandoning the option and forfeiting dollar_figure in deposits that he had made in and on date he ended his employment with gibson the following year he closed sutton llc on date petitioners filed their form_1040 u s individual_income_tax_return for on schedule c petitioner reported his principal business or profession as real_estate investment and development and he reported gross_income of dollar_figure and expenses of dollar_figure among the expenses he reported was a loss of dollar_figure on the abandonment of the option respondent concedes that petitioner provided sufficient documentation at appeals to establish that he sustained a loss of dollar_figure on date respondent mailed petitioners a notice_of_deficiency for in which he determined that the loss was a capital_loss which should have been reported on schedule d capital_gains_and_losses instead of schedule c we must determine whether the loss is a capital_loss as respondent contends or an ordinary_loss as petitioner contends discussion i burden_of_proof as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 petitioner has neither claimed nor established that he satisfies the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly the burden_of_proof is on petitioner to show that respondent’s determinations set forth in the notice_of_deficiency are incorrect see id ii capital or ordinary_loss on the abandonment of the option a general rules deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any claimed deductions 503_us_79 292_us_435 sec_165 generally allows a deduction for any loss sustained during the taxable_year and not compensated by insurance or otherwise however sec_165 provides that a loss from the sale_or_exchange of a capital_asset is allowed only to the extent allowed under sec_1211 and sec_1212 sec_1221 defines a capital_asset as any property held by the taxpayer whether or not connected with his or her trade_or_business sec_1221 creates an exception to the definition of a capital_asset for stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1234 provides as a general_rule gain_or_loss attributable to the sale_or_exchange of or loss attributable to failure to exercise an option to buy or sell property shall be considered gain_or_loss from the sale_or_exchange of property which has the same character as the property to which the option relates has in the hands of the taxpayer or would have in the hands of the taxpayer if acquired by him therefore the character of petitioner’s loss on the abandonment of the option is the same as the character the el dorado hills property the underlying property to which the option relates would have had in his hands sec_1211 limits the allowance of such losses to the extent of gains from such sales or exchanges plus the lower_of dollar_figure dollar_figure in the case of a married individual filing a separate_return or the excess of such losses over such gains b the parties’ arguments respondent contends that the el dorado hills property would have been a capital_asset in petitioner’s hands he further contends that petitioner purchased the option as an investment and that neither sutton llc nor mr sutton ever held real_property for sale to customers in the ordinary course of their trade_or_business respondent does not dispute that petitioner was in a trade_or_business instead he takes the position that petitioner was only in the trade_or_business of locating developing and selling real_property for third parties including gibson petitioner contends that he did not purchase the el dorado hills property with the hope that it would appreciate over time like an investment instead he purchased the property with the intent to create value by actively improving it and selling to multiple buyers builders for profit and income he further contends that during the year in issue he was in the trade_or_business of among other things i mproving dilapidated properties for sale and profit flipping and developing raw land with the intent to actively work to improve value and sell at a profit we interpret petitioner’s argument as did respondent to be that the el dorado hills property would have been an ordinary asset in his hands--excluded from the definition of a capital_asset under sec_1221 as property that would have been held primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business c the el dorado hills property capital or ordinary asset we must determine whether the el dorado hills property would have been a capital_asset or an ordinary asset in petitioner’s hands that question turns on a purely factual matter--whether the property would have been held primarily_for_sale_to_customers in the ordinary course of petitioner’s trade_or_business see 63_tc_149 54_tc_1278 over the years courts have considered a variety of factors in determining a taxpayer’s primary purpose for holding property including the taxpayer’s purpose in acquiring the property and the duration of his ownership the purpose for which the property was subsequently held the taxpayer’s everyday business and the relationship of realty income to total income the frequency continuity and substantiality of sales of property the extent of developing and improving the property to increase sales the extent to which the taxpayer used advertising promotion or other activities to increase sales the use of a business office for the sale of property the character and degree of supervision or control the taxpayer exercised over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales 417_f2d_905 5th cir 89_tc_467 raymond v commissioner tcmemo_2001_96 neal t baker enters inc v commissioner tcmemo_1998_302 nadeau v commissioner tcmemo_1996_427 tollis v commissioner tcmemo_1993_63 aff’d without published opinion 46_f3d_1132 6th cir although these factors may aid the finder of fact in determining on the entire record the taxpayer’s primary purpose for holding property they have no independent significance and individual comment on each factor is not necessary or required cottle v commissioner t c pincite see also 615_f2d_171 5th cir hay v commissioner tcmemo_1992_409 in petitioner formed sutton llc with the intent to purchase and develop real_property part time for his own account thereafter he spent part of his time working for gibson managing real_property as an employee and purchasing and developing real_property as an independent_contractor and part of his time purchasing and developing real_property for his own account in and he purchased improved and listed for sale three dilapidated properties the following year he purchased the option on the el dorado hills property and continued to work for gibson performing the same duties as in the prior years we find that petitioner was in the trade_or_business of purchasing and developing real_property for both himself and others respondent’s contention that petitioner was only in the trade_or_business of locating developing and selling real_property for third parties including gibson is unpersuasive petitioner credibly testified that he purchased the option on the el dorado hills property in with the intent to subdivide and develop the property he further credibly testified that he spent approximately hours per week working on the property in and until he abandoned the option on date he introduced into evidence a copy of the option contract which corroborates his testimony and specifically provides that he would be allowed the period between date and the close of escrow to develop the property for its highest_and_best_use and that the sellers of the property would cooperate with petitioner in any and all ways necessary and in a timely way to develop the property accordingly his lack of success in selling the dilapidated properties did not reflect a lack of effort on his part petitioner spent considerable time and effort on the el dorado hills property while holding merely an option to purchase it in the light of the foregoing and on the basis of all the facts and circumstances we find that petitioner would have held the property primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business as opposed to some other purpose such as an investment had he acquired it thus the property would have been an ordinary asset in his hands and accordingly petitioners are entitled to an ordinary_loss deduction of dollar_figure for on the abandonment of the option in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
